DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Muehlmeyer on 04/06/2021.
The application has been amended as follows: 

A.	Amend claim 1 to read as follows:
Claim 1, A surgical instrument for use on a patient’s bone, comprising:
	a support rod or bar; and 
	a breaking tool provided at an extremity of the support rod or bar, which breaking tool comprises: 
	a nose and a knife or chisel, wherein between the nose and the knife or chisel a room is provided which is arranged to receive material that is to be removed from the bone, and wherein the knife or chisel has at least two surfaces facing the nose, which surfaces merge into a straight joint crossing line substantially dividing the knife or chisel into two parts on opposite sides of the crossing line, so as to provide a splitting operability to the knife or chisel;
	wherein the nose has at least two surfaces facing the knife or chisel, which surfaces merge into a straight joint crossing line substantially dividing the nose into two parts on opposite sides of the crossing line;
wherein the nose and the knife or chisel share a common base which has a frontal portion facing the room that is wedge shaped; and 
	wherein the frontal portion of the common base comprises a straight edge that traverse both the joint crossing line of the knife or chisel and the joint crossing line of the nose.

B.	Cancel claims 5 – 6. 
C.	Allow claims 1 – 4 and 7 – 13.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Lieberman (US Pub. 2006/0074426 A1) which discloses a related surgical instrument. However, Lieberman does not disclose all the limitations presented in the claims as currently amended. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775